 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubordinateworking under him and therefore has no occasion toexercise any supervisory authority, we find that he is not a supervisoras definedin the Act.We shall therefore include him in the unit .6Accordingly, we find that all employees engaged in the preparation,handling, and serving of food at the Employer's cafeteria at WilsonDam, Alabama, including the four assistant chef managers, butexcluding all office clerical employees employed full time in suchcapacity, watchmen, guards, and all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin-the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6 The KrogerCompany,93 NLRB 274.JASPER SEATING COMPANY, PETITIONERandUPHOLSTERERS'INTER-NATIONALUNIONOF NORTH AMERICA,AFL AND FURNITURE & VENEERWORKERS LOCAL No. 331,UPHOLSTERERS'INTERNATIONAL UNION OFNORTH AMERICA,AFL.'Case No. 35-RiV-41.November14, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1Herein called the Upholsterers' Union.2 The Jasper Union moved to intervene at the hearing.The Upholsterers' Unioncontends that the Jasper Union is not a labor organization within themeaning of theAct.However, we find that the Jasper Union was organized, and exists,for the purposeof collective bargaining with respect to wages, hours, and working conditions of theemployees of the Employer.We find that it is a labor organization within themeaningof the Act.DeMay's Inc.,81 NLRB 1374.101 NLRB No. 81. JASPERSEATING COMPANY323.The Upholsterers' Union was certifiedas bargainingagent for theproduction and maintenance employees of the Employer in 1947.There have been three collective-bargaining agreements between theEmployer and the Upholsterers' Union since that date, the latesthaving expired by its terms on December 31, 1951, after notificationby both parties 60 days prior to that date of their desire to terminatethe contract.On March 19, 1951, the Jasper Union presented to theEmployer its claim for recognition as representative of the Employ-er's employees.The Employer filed the instant petition on December11, 1951.The Upholsterers' Union contends thata settlement agree-ment, entered into by the Employer and the Regional Director forthe Ninth Region on September 25, 1951, bars any election at thistime.This agreement, disposing of pending charges,3 required the Em-ployer to post a notice for 60 days stating,inter alia,that it wouldbargainwith the Upholsterers' Union upon request.On February 14, 1952, the Upholsterers' Union filed an unfair laborpractice charge, alleging that the Employer, on December6, 1951,refused tobargain with the Union, in violation of Section8 (a) (1)and (5)of the Act .4On April 18, 1952, the Regional Director de-clined to issue a complaint on this charge, and on July 18, 1952, theGeneral Counsel affirmed the Regional Director's actions In viewof these circumstances, we find that the settlementagreement does notbar anelection at this time.4.We find that all production and maintenance employees at theEmployer's Jasper, Indiana, plant, excludingofficeclerical employees,guards,and supervisors as defined in the Act constitute a unit appro-priate for the purposes of collectivebargainingwithin themeaningof Section9 (b) of the Act 7[Text of Direction of Election omitted from publication in thisvolume.]8Cases Nos.35-CA-214 and 35-CA-242.Case No. 35-CA-328.8We are administrativelyadvised bythe officeof the GeneralCounsel that the settle-ment agreement was enteredinto by the Employerunder circumstances which wouldcause it to believe that it was requiredto bargain with the UniononlyuntilDecember 31,1951,when the existingcontract expired, and only aboutconditions of employment pre-vailingduring that interimperiod.The record inthe instant case showsthat the Unionon November 13, 1951, requestedthe Employerto bargainwith itconcerning new contractterms to be effectiveafterDecember 31, 1951, and that the Employeron December 6, 1951,rejected this request.e Times Square Stores Corporation,79 NLRB 361.+The unit was stipulated by the parties.242305--53--22